Exhibit 99.1 PRESS RELEASE Selectica Reports Results for Second Quarter Fiscal 2011 SAN JOSE, Calif., November 4, 2010 Selectica (NASDAQ: SLTC), a leading provider of contract lifecycle management and sales configuration solutions, today announced financial results for its second fiscal quarter ended September 30, 2010. Highlights in the second quarter 2011 include: · Announced the appointment of three new board members · Resolved litigation regarding the company’s Shareholder Rights Plan · Opened a new global research and operations center · Reduced operating expenses for the third consecutive quarter “This quarter we continued to make significant progress in controlling expenses while establishing the infrastructure to accelerate the development of innovative new solutions,” said Jason Stern, President and Chief Operating Officer of Selectica. “We believe these investments will enable us to create a scalable organization and sustainable growth.” Revenue for the second quarter of fiscal 2011 was $3.1 million, compared to $3.7 million for the first quarter of fiscal 2011, and $3.7 million for the second quarter of fiscal 2010. New license revenue for the quarter was $304,000, compared with $836,000 last quarter and $945,000 in the second quarter of fiscal 2010. Revenue for the second quarter consisted of 21% license and subscription revenue, 49% maintenance and support revenue, and 30% professional services and other revenue. Revenue for the second quarter from contract lifecycle management solutions was $1.8 million or 59% of total revenue, and revenue from sales configuration solutions was $1.3 million or 41%. Cash, cash equivalents, and short-term investments were $16.7 million on September 30, 2010. New license revenue consisted of SaaS and perpetual licenses from direct and channel sales. New customer wins in the second quarter included companies in life sciences, high tech, and financial services industries. Net loss for the second quarter of fiscal 2011 was $(632,000), or $(0.22) per share, compared to a net loss of $(447,000), or $(0.16) per share, in the first quarter of fiscal 2011 and a net loss of $(1.1 million), or $(0.39) per share, in the second quarter of fiscal 2010. About Selectica, Inc. Selectica (NASDAQ: SLTC) provides Global 2000 companies with solutions that automate complex contract management and sales configuration processes. Selectica's enterprise solutions streamline critical business functions including sales, procurement, and corporate governance, and enable companies to eliminate risk, increase revenue, and cut costs. Selectica customers represent leaders in manufacturing, technology, retail, healthcare, and telecommunications, including Bell Canada, Cisco, Covad Communications, Fujitsu, CA Technologies, ManTech, and Qwest Communications. For more information, visit www.selectica.com. ### PRESS RELEASE Forward Looking Statements Certain statements in this release and elsewhere by Selectica are forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995. Such information includes, without limitation, business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the Company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of Company operations, or the performance or achievements of the Company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward-looking statements include, but are not limited to the on-going global recession; fluctuations in demand for Selectica's products and services; government policies and regulations, including, but not limited to those affecting the Company's industry; and risks related to the Company's past stock granting policies and related restatement of financial statements. Selectica undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risk factors concerning the Company can be found in the Company's most recent Form 10-K, filed by the Company with the Securities and Exchange Commission. Investor Contact: Todd Spartz (408) 545-2648 ir@selectica.com PRContact: Jordan McMahon (408) 545-2494 pr@selectica.com SELECTICA, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 24 24 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of note payable to Versata $ $ Accounts payable Restructuring liability - 7 Accrued payroll and related liabilities Other accrued liabilities 85 56 Deferred revenue Total current liabilities Note payable to Versata Other long-term liabilities 27 Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ SELECTICA, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, September 30, September 30, Revenues: License $ Services Total revenues Cost of revenues: License 33 38 89 Services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Shareholder litigation 2 2 3 7 Professional fees related to corporate governance review - 91 - Restructuring - 23 - Total operating expenses Operating loss ) Interest and other income (expense), net ) Loss before provision for income taxes ) Provision for (benefit from) income taxes - - 4 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Reconciliation to non-GAAP net loss: Net loss $ ) $ ) $ ) $ ) Shareholder litigation 2 2 3 7 Professional fees related to corporate governance review - 91 - Restructuring - 23 - Non-GAAP net loss $ ) $ ) $ ) $ ) Non-GAAP basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding for basic and diluted net loss per share
